DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/2021 has been entered.  Claims 1-8 and 10-14 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of a proximal or distal movement of the trocar is configured to engage the shipping cap to detach the shipping cap from the reload while the reload remains connected to the distal portion of the adapter assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation “at least one of a proximal or distal movement of the trocar is configured to engage the shipping cap to detach the shipping cap from the reload while the reload remains connected to the distal portion of the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a shipping cap, does not reasonably provide enablement for how the shipping cap detached with proximal movement of the trocar or rather detached with both proximal and distal movements of the trocar.  The specification does not enable any person skilled in the art make the invention commensurate in scope with these claims. How is the shipping cap attached to the trocar and/or the surgical device?  The phrase/recitation “at least one of a proximal or distal movement of the trocar is configured to engage the shipping cap to detach the shipping cap from the reload while the reload remains connected to the distal portion of the adapter assembly” is not found in the specification and is unclear how structurally proximal movement engages the shipping cap to detach the shipping cap. The drawings do not make up for this deficiency either.
Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Claim limitation “a memory” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a memory.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-8 and 10-14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification and according to attorneys remarks indicates that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: memory 141 may include volatile (e.g., RAM) and non-volatile storage configured to store data, including software instructions." (Applicant's published application,   [0137].), "the annular reload 400 has a memory, such as, for example, the EEPROM memory chip." (Applicant's published application,   [0382].).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contini et al. (US 20160310134 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Contini et al. (US 20160310134 A1) in view of Shelton, IV et al. (US 20190201034 A1) in view of Casasanta et al. (US 20130153633 A1).
Regarding claims 1-2, As best understood by examiner Contini et al. discloses a surgical device comprising: a handle assembly (104, [0282]) including a controller (30/101/157 [0278, 0287-0298, 0391-0396], figs. 1-2 and 70); an adapter assembly (10a/10b/60/200, figs. 1-2) configured to selectively couple to the handle assembly, the adapter assembly including a trocar (trocar 206/247 [0449]); an annular reload (SULU 400/900), figs. 53 and 69) configured to selectively couple to a distal portion of the adapter assembly, the reload having a memory that is a EEPROM chip (1104/243, [0397], fig. 71) having stored therein information about the reload; and 
a shipping cap (shell housing or cap 208) coupled to the annular reload and configured to maintain staples within the reload and to prevent inadvertent advancement of a staple driver assembly or a knife assembly of the reload, wherein at least one of a proximal or distal movement of the trocar (trocar 206/247, extending trocar [0449], moving a cap/shell if desired [0330-0340, 0372], figs. 25, 54, and 69) is configured to engage the shipping cap to detach the shipping cap from the reload while the reload remains connected to the distal portion of the adapter assembly, and
wherein the controller is configured to encode to the memory/ EEPROM chip the at least one of the proximal or distal movement of the trocar, the at least one of the proximal or distal movement of the trocar 
Contini et al. states:  “memory 423 of SULU 400 is configured to store data pertaining to SULU 400 and is configured to provide the data to controller circuit board 142 of surgical device 100 in response to SULU 400 being coupled to distal portion 206b of outer tube 206, as detailed below with reference to FIGS. 70-82 [0361]…To fully disengage SULU 400 from adapter 200, SULU 400 is axially translated, in a distal direction, through distal cap 208, and out of outer tube 206 of adapter 200. It is contemplated that upon surgical device 100 detecting that SULU 400 is not engaged to adapter 200, power may be cut off from adapter 200, and alarm (e.g., audio and/or visual indication) may be issued, and combinations thereof, as detailed below [0375]…When no outer shell housing is attached, an "insert clamshell" screen is displayed on a display screen to communicate to the user that no outer shell housing is attached…determination is made as to whether the outer shell housing is attached to the power-pack at S1208. With respect to surgical device 100, this determination is made by the master chip 157” [0400]
Regarding claim 8, As best understood by examiner -  Contini et al. discloses a method of using a surgical device (10/100, figs. 1-2 and 71), the method comprising: decoupling a first handle assembly (104/110, [0282]) from an adapter assembly (10a/10b/60/200, fig. 2), the adapter assembly supporting an annular reload (SULU 400/900), figs. 53 and 69) having a memory (1104, EEPROM chip ([0397], fig. 71); coupling a second handle assembly (either of (10a/10b/60 or 50, figs. 1-2, 10, or 202, figs. 20-25) to the adapter assembly; and reading the memory of the annular reload to determine whether a shipping cap (shell housing or cap 208) or is detached from the annular reload, the shipping cap being configured to maintain staples within the reload and to prevent inadvertent advancement of a staple driver assembly or a knife assembly of the reload; at least one of proximally or distally moving a trocar (206/247; extending trocar [0449]) of the adapter assembly, thereby engaging the shipping cap to detach the 
Regarding claims 1 and 8, In the alternative, if it can be argued that Contini et al. does not disclose having a shipping cap engaged by the trocar and the controller is configured to encode to the memory/ EEPROM chip the at least one of the proximal or distal movement of the trocar, the at least one of the proximal or distal movement of the trocar being indicative of the detachment of the shipping cap from the reload-

Casasanta et al. teaches a similar surgical device (10, fig.1) having a removable cartridge (32) attached to an adapter (14) with a trocar (20) and shipping cap (260) that detaches via movement of an inner member such as the trocar ([0034, 0063], fig. 9).
Given the teachings of Contini et al. to have a monitoring system for a trocar and display when trocar extending movement is jammed/in error, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claims 3-7, As best understood by examiner - Contini et al. discloses, the controller is configured to read the memory of the reload to determine whether the shipping cap is detached from the reload, wherein reading the memory of the reload includes searching for a presence or absence of the encoding in the memory, wherein the controller is configured to: initiate an operational sequence for detaching the shipping cap in response to determining that the shipping cap is attached to the reload; and not initiate the operational sequence (instructions) for detaching the shipping cap in response to determining that the shipping cap is detached from the reload, wherein the operational sequence for detaching the shipping cap (208) includes activating a motor (152) of the handle assembly to at least one of proximally or distally move the trocar (extending 
Regarding claims 10-14 As best understood by examiner - Contini et al. discloses, detaching the shipping cap from the annular reload when the first handle assembly is coupled to the adapter assembly; and encoding to the memory that the shipping cap is detached from the annular reload in response to detaching the shipping cap from the annular reload, wherein reading the memory includes a controller of the second handle assembly searching for the encoding in the memory, wherein the controller of the second handle assembly is configured to not initiate an operational sequence for detaching the shipping cap from the annular reload in response to finding the encoding in the memory, initiating, by a controller of .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/20/2021, with respect to prior Specification, Drawing, and U.S.C. 112 rejections have been fully considered and are persuasive.  The prior Specification, Drawing, and U.S.C. 112 rejections have been withdrawn.  However, new Specification, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150173757 A1 – shipping cap 200 moveable/detachable by movement of knife/trocar with a chip retained with loading unit 100 to control knife/trocar [0037].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/ROBERT F LONG/Primary Examiner, Art Unit 3731